989 F.2d 506
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Jeffrey WHITMAN, Appellant,v.Joseph CARBONE, Dr.;  -Nelson, Dr.;  -Saha, Dr.;  -Butts;-Hart, Dr.;  -Ivins, Dr., Appellees.
Nos. 90-3029, 90-2887.
United States Court of Appeals, Eighth Circuit.
June 25, 1991.

Before, LAY, Chief Judge, FLOYD GIBSON, Senior Circuit Judge, and MAGILL, Circuit Judge.
Before, LAY, Chief Judge, HEANEY, Senior Circuit Judge, and WOLLMAN, Circuit Judge.

AMENDED JUDGMENT

1
Leave to appeal in forma pauperis is hereby granted in each case and the orders of the district court dismissing the cases as frivolous are hereby reversed in accordance with the order entered on rehearing and amended judgment.